United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30772
                          Summary Calendar



UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

versus

JESSIE FACEN,

                                Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 5:03-CR-50111-ALL
                       --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Following a conditional guilty plea, Jessie Facen was

convicted of possession with intent to distribute 50 grams or

more of crack cocaine.   He was sentenced to 235 months in prison

and a five-year period of supervised release.   Facen appeals the

district court’s denial of his motion to suppress evidence and

statements obtained from him by law enforcement officers

following an encounter at the Greyhound Bus Station in

Shreveport, Louisiana.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-30772
                                  -2-

     In reviewing the denial of a motion to suppress, we employ a

two-tiered standard of review, examining the factual findings of

the district court for clear error and its ultimate conclusion as

to the constitutionality of the law enforcement action de novo.

United States v. Navarro, 169 F.3d 228, 231 (5th Cir. 1999).      We

review the evidence in the light most favorable to the prevailing

party.   United States v. Nichols, 142 F.3d 857, 866 (5th Cir.

1998).

     Facen first argues that he was unconstitutionally seized

when the officers boarded the bus.    Nothing the officers did or

said would suggest to a reasonable person that he was not free to

leave the bus or otherwise terminate the encounter.     See United

States v. Drayton, 536 U.S. 194, 201 (2002); Terry v. Ohio, 392
U.S. 1, 19 n.16 (1968).     Thus, there was no seizure when the

officers boarded the bus.

     Facen also argues that he was unconstitutionally seized when

the officer asked him to go to the baggage area of the terminal

because ticketed passengers would not normally go to that area.

Nothing in the record suggests that the manner in which he asked

Facen to accompany him to the baggage area was unduly coercive.

Viewing the facts in the light most favorable to the Government,

we conclude that a reasonable person would have felt free to

refuse the officer’s request.    Thus, no seizure occurred.

Drayton, 536 U.S. at 201.
                            No. 04-30772
                                 -3-

      Facen asserts that his consent to search his backpack was

invalid because he had been unconstitutionally seized.    Given our

conclusion that no seizure occurred, this argument is unavailing.

The district court’s finding that Facen voluntarily consented to

the search of his backpack was not clearly erroneous.     See United

States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002).

      Facen also argues that any consent he gave to search his

backpack did not encompass consent to search the sealed

containers inside his backpack. “The scope of a search is

generally defined by its expressed object.”   Florida v. Jimeno,

500 U.S. 248, 251 (1991).   In this case, Facen consented to the

officer’s search of his backpack for illegal drugs.    Facen,

knowing the contents of his backpack had the responsibility to

limit the scope of his consent if he deemed it necessary to do

so.   See United States v. Rich, 992 F.2d 502, 507 (5th Cir.

1993).   Facen stood silent when the officer began opening the

packages.   Facen’s failure to object to the continuation of the

search once consent was given was properly considered as an

indication that the search of the wrapped packages was within the

scope of the initial consent to search the backpack.     See id. at

506-07; United States v. McSween, 53 F.3d 684, 688 (5th Cir.

1995).

      Finally, Facen argues that the bus sweep involved in this

case is no different than the drug interdiction checkpoints

invalidated in City of Indianapolis v. Edmond, 531 U.S. 32
                           No. 04-30772
                                -4-

(2000).   City of Indianapolis v. Edmond is inapposite as Facen’s

case did not involve the stop of a vehicle at a highway

checkpoint.

     AFFIRMED.